I concur in the opinion of the Chief Justice.
The trust fund has been traced, through its several *Page 226 
uses, to the farm in suit, and it is there invested, through the misappropriation of the trustee and participation in such breach of trust and wrongful use by the grantee of the farm. The fund in the hands of plaintiff's mother was impressed with a trust and such character still attached to it when employed for the benefit of the grantee of the farm, for he knew it was a trust fund. When this fund was misappropriated plaintiff had remedies open to his use; he could sue the trustee, or pursue the fund, if able to trace and identify it. The suit, ending in a money decree, does not bar this suit in pursuit of the fund. A suit to recover the fund, and a suit in pursuit of the fund, are concurrent remedies and the election of one does not preclude resort to the other. Pierce v. Holzer, 65 Mich. 263,273; Matthews v. Forslund, 112 Mich. 591. The decree in the first case determined plaintiff's right to the fund, and this in no sense ratified the misappropriation or precluded the bringing of this suit to trace, identify and pursue the fund and have Lawson Collier declared a trustee ex maleficio for the plaintiff.
Plaintiff has a right to follow the trust fund to its last transformation and to the hands of one linked in fraud with the misappropriation by the trustee.
"It is well settled that when property held upon any trust to keep, use, disburse, or invest in a particular way, or to or for particular persons, is misapplied by the trustee, and converted into different property, or is sold and the proceeds are thus misapplied, the property can be followed wherever it can be traced through its transformations, and will be subject when found in its new form to the rights of the original owner or cestui que trust." Pierce v. Holzer, supra.
See, also, Massachusetts Bonding  Ins. Co. v. Josselyn,224 Mich. 159, 162.
CLARK, J., concurred with WIEST, J. *Page 227